ACCEPTED
                                                                                         06-12-00141-CR
                                                                               SIXTH COURT OF APPEALS
                                                                                    TEXARKANA, TEXAS
                                                                                     2/2/2015 3:27:30 PM
                                                                                         DEBBIE AUTREY
                                                                                                  CLERK

                  CAUSE NO. 06-12-00141-CR
SYLVESTER KELLY             §      IN THE COURT OF APPEALS
                            §                        FILED IN
                                              6th COURT OF APPEALS
VS.                         §IN AND FOR THE SIXTH       DISTRICT
                                                TEXARKANA,     TEXAS
                            §                 2/2/2015 3:27:30 PM
THE STATE OF TEXAS          §         OF THE STATE     OFAUTREY
                                                  DEBBIE    TEXAS
                                                                       Clerk
                 STATE'S FIRST MOTION TO EXTEND TIME
                       FOR FILING STATE’S BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

   THE STATE OF TEXAS, by and through the undersigned Assistant District
Attorney, respectfully moves the Court to extend the time for filing of the
Appellee’s Brief in accordance with Rule 10.5 of the Texas Rules of Appellate
Procedure. In support of its motion, the State respectfully offers the following:

1. The Appellee’s brief is due today, Monday, February 2, 2015, and I have not
   completed it due to other matters with more pressing deadlines.

2. The State seeks an additional 30 days, until March 4, 2015. The undersigned
   will, nonetheless, attempt to complete and file the State’s brief prior to the
   extended deadline.

3. The undersigned attorney is responsible for all post-conviction prosecution for
   the Gregg County Criminal District Attorney’s Office, including direct appeals
   and applications for habeas corpus.

      In the past 30 days the undersigned attorney has filed the following:

            A.     Appellate Briefs: Appellate Briefs:

                   1. January 12, 2015, Ray v. State, 06-14-00106-CR.
                   2. January 16, 2015, Duckett v. State, 06-14-00106-CR
                   3. January 19, 2015, Lewis v. State, 06-14-00111-CR
                   4. January 31, 2015, Ross v. State, 06-14-00206-CR

            B.     Responses to Writ Applications:

                   1.    January 2, 2015, Ex parte Dennis Freeman 42,132 B-H-1
                   2.    January 5, 2015, Ex parte Robert Wyatt 40,788-A-H-1
                   3.    January 13, 2015 Ex parte Christopher Howard 37,568A-
                         H-2.

            C.     Numerous traffic court appeals and bond forfeiture cases.


4. I took two days for Christmas and one day for New Year’s Day.

      In the next 30 days the undersigned attorney must respond to the following
in addition to this brief:

            A.     Appellate Briefs due after one extension:

                   1     Hammack v. State, 06-14-00175-CR, requested due date:
                         February 19, 2015.
                   2.    Schelling v. State, 06-14-00173-CR, requested due date
                         February 19, 2015.

            B.     Due dates for responses, if any, to PDR, after no extensions

                   1.    Palmer v. State, 6-13-00265-CR, February 12, 2015.
                   2.    Thomas v. State, 6-14-00002-CR, February 13, 2015.



5. Appellant relies on the following facts as good cause for the requested
   extension:

   a. During the past 30 days, the undersigned has submitted four appellate briefs,
      and three habeas responses, as shown above. In addition, I have processed
      numerous traffic court appeals and bond forfeiture cases.
   b. No previous extensions have been requested by the State in this case.
   c. This extension is not requested for purposes of delay, but so that justice may
      be done.
   d. I still have not completely cleared the case backlog that has built up over the
      past few months.

                                       Respectfully submitted,
                                       /s/Zan Colson Brown
                                        Zan Colson Brown
                                       Texas Bar No. 03205900
                                       Assistant District Attorney
                                       101 East Methvin St., Suite 333
                                       Longview, TX 75601
                                       Telephone: (903) 236–8440
                                       Facsimile: (903) 236–3701
                                       E-mail: zan.brown@co.gregg.tx.us

                         CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above and foregoing has been
forwarded to appellant by first class mail addressed to Sylvester Kelly, # 1802362,
Clements Unit, 9601 Spur 591, Amarillo, Texas 79107-9606.


This 2nd day of February, 2015.
                                             /s/ ZanColsonBrown
                                             Zan Colson Brown
                                            Assistant District Attorney